        Case 6:18-cr-10099-EFM Document 155 Filed 10/15/19 Page 1 of 3




         UNITED STATES DISTRICT COURT
                                 District of Kansas
UNITED STATES OF AMERICA,

                    Plaintiff,

             v.                                 CASE NO.      18-10099-01-EFM
BRADLEY A. PISTOTNIK,

                    Defendant.



                           INFORMATION


      THE UNITED STATES ATTORNEY FOR THE DISTRICT OF KANSAS

CHARGES:

                                        COUNT 1

                                 Accessory After the Fact
                                       18 U.S.C. §3


      On or about September 25, 2014, in the District of Kansas, the defendant,

                             BRADLEY A. PISTOTNIK,

knowing that an offense against the United States has been committed, to wit, the

communication of an extortionate threat in interstate commerce to Leagle.com in
        Case 6:18-cr-10099-EFM Document 155 Filed 10/15/19 Page 2 of 3




violation of 18 U.S.C. §875(d), knowingly assisted and provided comfort to the offender

in order to hinder or prevent the offender’s apprehension, to wit, by denying his

awareness of David Dorsett’s involvement in sending the communications to Leagle.com

and subsequently paying David Dorsett for his involvement.

                                        COUNT 2

                                Accessory After the Fact
                                      18 U.S.C. §3


       On or about September 25, 2014, in the District of Kansas, the defendant,

                              BRADLEY A. PISTOTNIK,

knowing that an offense against the United States has been committed, to wit, the

communication of an extortionate threat in interstate commerce to RipoffReport.com in

violation of 18 U.S.C. §875(d), knowingly assisted and provided comfort to the offender

in order to hinder or prevent the offender’s apprehension, to wit, by denying his

awareness of David Dorsett’s involvement in sending the communications to

RipoffReport.com and subsequently paying David Dorsett for his involvement.

                                        COUNT 3

                                Accessory After the Fact
                                      18 U.S.C. §3


       On or about September 25, 2014, in the District of Kansas, the defendant,

                              BRADLEY A. PISTOTNIK,

knowing that an offense against the United States has been committed, to wit, the
                                             2
        Case 6:18-cr-10099-EFM Document 155 Filed 10/15/19 Page 3 of 3




communication of an extortionate threat in interstate commerce to attorneys at the law

office of Jaburg Wilk in violation of 18 U.S.C. §875(d), knowingly assisted and provided

comfort to the offender in order to hinder or prevent the offender’s apprehension, to wit,

by denying his awareness of David Dorsett’s involvement in sending the communications

to attorneys at Jaburg Wilk and subsequently paying David Dorsett for his involvement.


                                          Respectfully Submitted,

                                          STEPHEN R. McALLISTER
                                          United States Attorney

                                          s/Jason W. Hart
                                          JASON W. HART
                                          Assistant United States Attorney
                                          District of Kansas
                                          1200 Epic Center, 301 N. Main
                                          Wichita, Kansas 67202
                                          (316) 269-6481
                                          Ks. S. Ct. No. 20276
                                          Jason.Hart2@usdoj.gov




                                             3
